 1   ROTH LEGAL, A PROFESSIONAL LAW CORPORATION
     Ryan Roth
 2   State Bar No. 291844
     418 14th St,
 3   Modesto, CA 95354
     (209) 222-4447
 4

 5   Attorney for Defendant
     BOUNTHONG PHAPHONHXAY
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         Case No. 1:16-cr-00109-DAD-BAM
12                       Plaintiff,
13           v.                                         STIPULATION AND ORDER TO
                                                        CONTINUE SENTENCING
14    BOUNTHONG PHAPHONHXAY,
15                       Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between Assistant United States Attorney

19   Kathleen Servatius, Counsel for Plaintiff and Attorney Ryan Roth, Counsel for Defendant

20   Bounthong Phaphonhxay, that the sentencing date scheduled for September 30th, 2019 at 10:00

21   a.m. be vacated and the sentencing date be continued to this Court’s calendar December 2nd, 2019

22   at 10:00 a.m., or the soonest date thereafter convenient to the Court.

23          The proposed date of December 2nd, 2019 is agreeable with Counsel for the Government,

24   Kathleen Servatius and there is no objection to the requested continuance. Additional time is

25   requested for to defense counsel’s follow-up medical procedure.

26          The parties agree that the delay from this continuance shall be excluded in the interests of

27   justice, and for defense preparation and investigation.

28
                                                       1
 1                                                          Respectfully Submitted,

 2

 3         Dated: September 23rd, 2019                      /s/ Ryan Roth
                                                            Ryan Roth
 4                                                          Attorney for Defendant,
 5                                                          Bounthong Phaphonhxay

 6         Dated: September 23rd, 2019                      /s/ Kathleen Servatius
                                                            Kathleen Servatius
 7                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
 8

 9                                                ORDER
10         GOOD CAUSE APPEARING, based on the stipulation of the parties, IT IS THE ORDER
11   of the Court that the current September 30th, 2019 sentencing date for BOUNTHONG
12   PHAPHONHXAY is hereby vacated and reset to December 2nd, 2019 at 10:00 a.m..
13
     IT IS SO ORDERED.
14
        Dated:    September 24, 2019
15                                                 UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
